DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     NICHOLAS F. CAPUANO, III,
                            Appellant,

                                    v.

                       JENNIFER M. CAPUANO,
                             Appellee.

                    Nos. 4D19-193 and 4D19-2311

                               [May 7, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Kathleen J. Kroll and Scott Suskauer,
Judges; L.T. Case No. 50-2016-DR-008750-XXXX-NB.

   Nicholas F. Capuano, Cameron, North Carolina, pro se.

  Eddie Stephens, Gina Marie Szapucki and Caryn A. Stevens of Ward,
Damon, Posner, Pheterson & Bleau, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and LEVENSON, JEFFREY, Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.